Citation Nr: 1724060	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  16-33 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

Entitlement to reimbursement for unauthorized medical expenses at Memorial Hospital of Jacksonville, on June 28, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1973 to May 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2015 decision of the Gainesville, Florida VA Medical Center (VAMC).

The appeal regarding entitlement to service connection for PTSD with major depression is the subject of a separate decision, and that decision will be sent to the Veteran and his representative under separate cover.

Finally, the Board notes that the appeal with respect to service connection for eye residuals/cataracts is not yet ready for review by the Board.  In this regard, the record indicates that the Agency of Original Jurisdiction (AOJ) is in the process of scheduling the Veteran for a hearing with respect to that appeal. 


FINDINGS OF FACT

1.  On June 28, 2015, the Veteran received medical treatment at Memorial Hospital of Jacksonville, a non-VA hospital that was not previously authorized by VA.

2.  The evidence is in equipoise as to whether the medical care the Veteran received on June 28, 2015 was for symptoms of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

3.  The nearest available VA facility was over 60 miles from the Veteran's home. 

4.  At the time of the June 28, 2015 treatment, the Veteran was ineligible for reimbursement under 38 U.S.C.A. § 1728 (West 2014). 

5.  The Veteran met all remaining criteria for reimbursement under 38 U.S.C.A. § 1725 (West 2014).




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Memorial Hospital of Jacksonville, on June 28, 2015, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000-17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that on June 28, 2015, he experienced extreme pain and believed that if he did not seek immediate treatment, the pain threatened serious harm, and VA facilities were not available to him. 

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2016); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to an appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2016).  

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2016); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2016).

VA may also pay or reimburse veterans for medical expenses incurred in non-VA facilities under certain emergent circumstances when VA or other Federal facilities are not feasibly available, provided that the treatment involves a service-connected disability, a non-service connected disability associated with and held to be aggravating a service connected disability, a veteran with a total disability permanent in nature from a service connected disability, or under certain circumstances when participating in a VA vocational rehabilitation program.  38 U.S.C.A. § 1728 (a); 38 C.F.R. § 17.120 (2016).  

Here, at the time that the Veteran sought private emergency room treatment, he was not service connected for any disability, did not have a total disability rating, and  was not participating in a VA vocational rehabilitation program.  Thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

An alternate route to entitlement to reimbursement or payment of unauthorized medical expenses stems from 38 U.S.C.A. § 1725, for treatment of a non-service-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000 -17.1008 (2016).  

Pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (a)-(h) (2016), eligibility for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under the statute and the implementing regulations, is dependent on all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002 (a)-(h). 

In April 2016, the United States Court of Appeals for Veterans Claims (Court)  invalidated and set aside 38 C.F.R. § 17.1002(f), to the extent that the regulation bars reimbursement in situations where a Veteran had partial coverage under a health-plan.  Staab v. McDonald, 28 Vet. App. 50 (2016).  As a result, in cases where an appellant seeking reimbursement had partial coverage (including private insurance, Medicare, etc.) for the medical care at issue, VA reimbursement is no longer precluded as a matter of law.  In this case, the documents of record do not indicate that the Veteran's bills were covered by any health-plan.

There is no dispute that the Veteran here sought authorization within 72 hours after the private treatment in question.  The Veteran reported that he called his VA doctor on Monday after he was treated on Sunday at the private facility.  VA treatment records confirm his report.  See VA outpatient record dated June 29, 2015. 

The August 2015 VA decision indicated that the Veteran received treatment through VA during the 24 months prior to the unauthorized treatment in question.  

With respect to the availability of a VA facility for such emergency treatment, the December 2015 VA reviewing document indicated that VA facilities were available but did not express the specific emergency VA site that would have been available on a Sunday.  Significantly, the August 2015 VA clinical tracking record indicated that VA facilities were not feasibly available and explained that the nearest VA emergency facility was over 60 miles from the Veteran's home.  See August 2015 clinical tracking record signed by J.M.

Moreover, the August 2015 VA decision that was sent to the Veteran, did not indicate that there was any objection to the Veteran's assertion that VA emergency services were unavailable.  Given the Veteran's competent and credible report that he tried calling the VA clinic on June 28, 2015 but received no answer, and the affirmative finding from the VA reviewer that the nearest VA emergency room was over 60 miles from the Veteran's home, the Board finds that VA services were not feasibly available at the time the Veteran sought the private care.  

This case turns on whether the Veteran's symptoms for which he sought private treatment, were of an emergent nature.  The August 2015 VA clinical review denied reimbursement in this case because the treatment was of a non-emergent nature.  See August 2015 decision.  Following receipt of the Veteran's notice of disagreement, including his explanation of why he considered his treatment to be of an emergent nature, VA completed a clinical reconsideration in December 2015.  The original denial was upheld based on the medical documentation.  The December 2015 VA reviewers again noted that the claim was denied because the treatment was of non-emergent nature.  No explanation was given for the determination. 

For the reasons explained below, the Board resolves doubt in the Veteran's favor and finds that the symptoms were of an emergent nature and the criteria for reimbursement under 38 U.S.C.A. § 1725 are met. 
Both medical and lay evidence may be considered in the prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In this case, the Board finds the evidence is at least in equipoise with respect to the emergent nature of the treatment.

The Veteran has offered competent and credible statements that on June 28, 2015, he had his wife drive him to the emergency room because he was in a lot of pain.  He reported that he had a cyst that was under his right arm pit that was very swollen and tender.  He also reported that the cyst had been causing him pain for several days.  He indicated that he attempted to seek treatment at VA a few days prior to the private emergency room visit but that no one from the VA clinic returned his calls.  He noted that by the weekend, he was in intense pain and again tried to call the VA clinic but could not reach anyone.  He reported that it was at that point, that he determined he could not wait any longer to be treated for the pain.  He sought private, emergency room treatment that Sunday, June 28, 2015.  See August 2015 notice of disagreement.

Weighing against the claim, is the private emergency room report that noted the current severity of the Veteran's abscess to be "mild."  

With respect to whether the Veteran's care was of an emergent nature, the Board finds that the evidence is at least in equipoise.  The question at issue is what a prudent person would have done at the time that the Veteran made the choice to seek the private emergency treatment.  Given the intense pain the Veteran indicated he was in while he was at home deciding whether or not to go to the emergency room, the Board finds that the Veteran could have reasonably expected that the absence of immediate medical attention could result in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Further, it is plausible that the Veteran was experiencing intense pain while at home when he made the choice to seek treatment and that by the time he was actually seen in the emergency room, the pain had subsided to some degree.  The Board emphasizes that the determination of whether there is a medical emergency is dependent on what a reasonable lay person would have believed at the time the choice was made to seek treatment, rather than the assessments of medical professionals.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).

The Board resolves doubt in favor of the Veteran regarding the emergent nature of the treatment and notes that there is no dispute that the remaining criteria for reimbursement are also met.  Therefore, reimbursement or payment of private medical expenses for services rendered by Memorial Hospital of Jacksonville, on June 28, 2015, is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred connection with medical treatment at Memorial Hospital of Jacksonville, on June 28, 2015, is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


